
	

113 HR 3019 IH: Supporting Access to Formulated and Effective Compounded Drugs Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3019
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Ms. DeLauro (for
			 herself, Mrs. Lowey,
			 Mr. Conyers,
			 Mr. Honda, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend chapter V of the Federal Food, Drug, and
		  Cosmetic Act to enhance the requirements for pharmacies that compound drug
		  products.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Access to Formulated and
			 Effective Compounded Drugs Act of 2013 or the
			 S.A.F.E. Compounded Drugs Act of
			 2013.
		2.Enhanced
			 requirements for compounded drugs
			(a)In
			 generalSection 503A of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353a) is amended—
				(1)in subsection
			 (a)(1)(A), by inserting that is registered with the Secretary under
			 subsection (b)(6) (or is subject to the exception under subsection
			 (b)(6)(C)) after State licensed pharmacy;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)(A), by inserting (meaning not more than 5 percent of the total
			 quantity of drugs products compounded by the pharmacist or physician in any 30
			 day period) after limited quantities;
					(B)in paragraph
			 (1)(C), by striking and at the end;
					(C)in paragraph
			 (1)(D), by striking regularly or in inordinate amounts (as defined by
			 the Secretary);
					(D)by adding at the
			 end of paragraph (1) the following:
						
							(E)does not compound a drug product that
				appears on the list promulgated by the Secretary under subsection (h);
				and
							(F)does not compound
				a drug product in violation of the minimum standards promulgated under
				subsection (i).
							;
				and
					(E)by adding at the
			 end of the subsection the following:
						
							(4)Notification
								(A)Prescriber
				notificationBefore providing a prescription order for a drug to
				be compounded under subsection (a), the physician or other licensed
				practitioner who will write such order shall—
									(i)inform the
				individual patient for whom such order is being written that a compounded drug
				is being prescribed; and
									(ii)provide such
				patient with a written document containing information concerning the
				availability, safety, and production of compounded drugs.
									(B)Confirmation by
				pharmacistExcept in the case of a compounded drug product used
				in a procedure described in
				subparagraph (C), a licensed pharmacist or
				licensed physician who dispenses a compounded drug under subsection (a) shall,
				at the time such drug is dispensed—
									(i)confirm that the
				patient (or the individual to whom the drug is delivered on behalf of the
				patient) understands that the drug is a compounded drug; and
									(ii)provide a written
				document containing the information described in
				subparagraph (A)(ii).
									(C)Provider
				notificationPrior to providing a health care service that will
				be conducted by a health care provider in a health care setting (such as a
				hospital or a physician’s office) and during which service a drug compounded
				under subsection (a) will be administered to a patient for purposes of treating
				such patient, the health care provider shall—
									(i)inform the patient
				that a compounded drug will be used during the procedure; and
									(ii)provide such
				patient with a written document containing the information described in
				subparagraph (A)(ii).
									(5)Labeling
								(A)In
				generalA drug product compounded under subsection (a) shall be
				clearly labeled as a non-FDA approved compounded drug
				product.
								(B)Development of
				requirementsIn determining the requirements for the label under
				subparagraph (A), the Secretary—
									(i)shall establish, and consult with, a
				temporary advisory committee on compounded drug product labeling requirements;
				and
									(ii)may establish
				different labeling requirements for—
										(I)a compounded drug
				product intended for use by a health care provider in an office or treatment
				setting; and
										(II)a compounded drug
				product intended for any use not described in
				subclause (I).
										(6)Registration
								(A)Establishment of
				processThe Secretary, in consultation with experts and
				representatives of stakeholders including pharmacies, compounding pharmacies,
				State regulators, and health care providers, shall establish a process for
				pharmacies described in subsection (a)(1)(A) to register as a compounding
				pharmacy. Such registration shall be conducted through an electronic
				method.
								(B)Registration
				requirementExcept as provided in
				subparagraph (C), in order to be registered
				with the Secretary for purposes of subsection (a)(1)(A), every person who owns
				or operates a pharmacy shall submit to the Secretary, in such time and manner
				as the Secretary may require—
									(i)contact
				information for the pharmacy;
									(ii)the State or
				States that the pharmacy is licensed in;
									(iii)the methods used
				by the facility in compounding; and
									(iv)any additional
				information required by the Secretary, which may include the quantity of
				product compounded at such pharmacy for the purpose of determining if a drug
				manufacturing facility is inappropriately registering as a compounding
				pharmacy.
									(C)Prohibition on
				dual registrationAn entity registered under this subsection
				shall not be required to submit a registration under section 510.
								(D)ExceptionA
				pharmacy shall be exempt from the requirement to register under subsection
				(a)(1)(A) if the pharmacy—
									(i)employs fewer than
				20 full-time employees (or 20 full-time equivalents); and
									(ii)performs
				traditional compounding of drug products for use in a single
				State.
									;
				and
					(3)by adding at the
			 end of section 503A the following:
					
						(g)Database
							(1)In
				generalThe Secretary shall establish and maintain a database of
				information on pharmacies compounding drug products under subsection (a) that
				are licensed in more than one State, including—
								(A)the minimum
				standards for a compounding pharmacy license in each State;
								(B)relevant
				information provided to the Secretary by State agencies that regulate
				pharmacies;
								(C)reliable, timely, and comprehensive data
				related to inspections of such pharmacies, including the classification of
				actions indicated as a result of such inspections; and
								(D)other information
				determined relevant by the Secretary.
								(2)DesignThe
				database under
				paragraph (1)—
								(A)shall be
				accessible, as determined appropriate by the Secretary, to State agencies that
				regulate pharmacies that compound drug products;
								(B)shall enable
				States and the Secretary to share information to ensure appropriate oversight
				of pharmacies that compound drug products;
								(C)shall be used by
				the Secretary to inform the Federal inspection and oversight of pharmacies that
				compound drug products to ensure that issues and pharmacies identified in the
				database receive appropriate oversight; and
								(D)shall be accessible, as determined
				appropriate by the Secretary, to health care providers and consumers.
								(h)Active
				ingredients and dosage forms that should not be compoundedThe
				Secretary shall, after consultation with appropriate stakeholders (including
				pharmacists, patient and public health advocacy groups, manufacturers, and
				health care professionals), promulgate a list of active ingredients and dosage
				forms that should not be compounded, because the compounding of such active
				ingredient or dosage form is reasonably likely to present a risk to public
				health.
						(i)Minimum
				standards
							(1)In
				generalThe Secretary shall promulgate minimum standards for the
				safe production of compounded drug products under this section.
							(2)ContentsThe
				standards under paragraph (1) shall each specify—
								(A)the type of
				compounded drug products to which they apply; and
								(B)the intended route
				of administration.
								(j)TrainingThe
				Secretary shall conduct a series of regional training opportunities for State
				agencies that regulate pharmacies that compound drug products. These training
				opportunities shall include information on the minimum standards under
				subsection (i), sample inspection protocol, and recordkeeping to facilitate the
				inclusion of State findings and inspections into the database under subsection
				(g).
						.
				(b)Deadlines and
			 advisory committees
				(1)Deadline for
			 issuance of regulationsNot later than 18 months after the date
			 of enactment of this Act, the Secretary of Health and Human Services shall
			 issue regulations to implement—
					(A)paragraphs (4) and
			 (5) of section 503A(b) of the Federal Food, Drug, and Cosmetic Act, as added by
			 subsection (a); and
					(B)subsection (g) of
			 section 503A of such Act.
					(2)Labeling
			 advisory committee
					(A)EstablishmentThe
			 Secretary of Health and Human Services shall establish an advisory committee on
			 labeling (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321)) of compounded drug products and shall consult such committee
			 in the development of the regulations under
			 paragraph (1)(A).
					(B)MembershipThe
			 advisory committee shall include representatives of patients or consumers,
			 health care providers, compounding pharmacies, State agencies that regulate
			 compounding pharmacies, and at least one member with expertise on clearly
			 communicating information in such labeling of drugs.
					(C)MeetingsThe
			 advisory committee shall hold an initial meeting not later than 6 months after
			 the date of enactment of this Act.
					(D)RecommendationsNot
			 later than 12 months after the date of enactment of this Act, the advisory
			 committee shall submit to the Secretary of Health and Human Services
			 recommendations on the regulations under
			 paragraph (1)(A), including
			 recommendations on the type of information and language that should be included
			 on the labels of drug products that are compounded pursuant to section 503A of
			 the Federal Food, Drug, and Cosmetic Act.
					(E)TerminationThe
			 advisory committee under this subparagraph shall terminate upon the submission
			 of the recommendations under
			 subparagraph (D).
					(3)Database
			 advisory committee
					(A)EstablishmentThe
			 Secretary of Health and Human Services shall establish an advisory committee on
			 the database described in section 503A(g) of the Federal Food, Drug, and
			 Cosmetic Act, as added by subsection (a), and shall consult such committee in
			 the development of the regulations under
			 paragraph (1)(B).
					(B)MembershipThe advisory committee shall include
			 representatives of patients or consumers, health care providers, compounding
			 pharmacies, State agencies that regulate compounding pharmacies, and
			 information technology experts.
					(C)MeetingsThe
			 advisory committee shall hold an initial meeting not later than 6 months after
			 the date of enactment of this Act.
					(D)RecommendationsNot
			 later than 12 months after the date of enactment of this Act, the advisory
			 committee shall submit to the Secretary of Health and Human Services
			 recommendations on the regulations under
			 paragraph (1)(B).
					(E)TerminationThe
			 advisory committee under this subparagraph shall terminate upon the submission
			 of the recommendations under
			 subparagraph (D).
					(4)Permanent
			 advisory committee on pharmacy compoundingThe Secretary shall
			 convene the Advisory Committee on Pharmacy Compounding as appropriate to
			 consider issues related to the safety and availability of compounded drug
			 products.
				3.Reports and
			 studies
			(a)Biannual
			 reportsNot later than 6 months after the date of enactment of
			 this Act, and at the end of each succeeding 6-month period that ends before the
			 25th month after the date of enactment of this Act, the Secretary of Health and
			 Human Services shall submit to the Congress a report on the status of the
			 implementation of the requirements of this Act, and the amendments made by this
			 Act.
			(b)Third-Party
			 AccreditationNot later than
			 12 months after the date of enactment of this Act, the Secretary shall submit
			 to the Congress a report that contains—
				(1)a
			 review of the standards used by organizations that provide accreditation to
			 compounding pharmacies; and
				(2)an evaluation of
			 the effectiveness of such standards in ensuring the production of safe and
			 effective compounded drug products.
				(c)Structure of
			 State oversightNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall submit to the Congress a report that
			 contains—
				(1)a
			 review of the models used by States to structure their oversight of pharmacies
			 that compound drug products, including the structure of the agency or office
			 responsible for oversight and its relationship with the industry that it
			 regulates; and
				(2)consideration of
			 how the structure and relationship of State regulators may impact the
			 development and enforcement of regulations to ensure safe compounded drug
			 products.
				(d)GAO
			 reportThe Comptroller General of the United States shall
			 review—
				(1)the extent to which Federal health care
			 programs (as such term is defined in section 1128B(f) of the Social Security
			 Act (42 U.S.C. 1320a–7b)) ensure that compounded drug products which are paid
			 for by such programs are compounded in facilities that comply with the
			 requirements of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.);
				(2)whether the
			 reimbursement rates for compounded drug products under such Federal health care
			 programs are appropriate, taking into consideration the cost of production of
			 such compounded drug products; and
				(3)whether such
			 Federal health care programs encourage the use of compounded drug products in
			 place of otherwise available lawfully marketed drug products.
				4.Prohibitions and
			 penalties
			(a)Prohibition of
			 violations of section 503ASection 301(d) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 331(d)) is amended by inserting
			 503A, before 505,.
			(b)PenaltiesSection
			 303(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(b)) is
			 amended by adding at the end the following:
				
					(8)Notwithstanding subsection (a), any person
				who violates section 301(d) with respect to any compounded drug product—
						(A)knowingly and
				intentionally to defraud or mislead; or
						(B)with conscious or
				reckless disregard of a risk of death or serious bodily injury,
						shall be
				fined under title 18, United States Code, imprisoned for not more than 10
				years, or
				both..
			
